Case 8:18-cv-02219-JVS-DFM Document 51 Filed 05/06/20 Page 1 of 2 Page ID #:839




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                    Case No. 8:18-CV-02219-JVS-DFM
12   WILLIAM ROSS,
                             Plaintiff,             ORDER
13
14               vs.
15
     CITY OF TUSTIN; J. CARTWRIGHT,
16   individually and as Sergeant for the Tustin
17   Police Department, ID 718; R. WARD,
     individually and as Detective for the
18
     Tustin Police Department, ID 1243; S.
19   KIMOSH, individually and as Police
20   Officer for the Tustin Police Department,
     ID 1265, M. JENSEN, individually and as
21   Police Officer for the Tustin Police
22   Department, ID 1143; M. FITZPATRICK,
     individually and as Police Office for the
23
     Tustin Police Department, ID 1260; and
24   DOES 1 through 50,
25
                              Defendants.
26
27
28



                                            ORDER

                                              1
Case 8:18-cv-02219-JVS-DFM Document 51 Filed 05/06/20 Page 2 of 2 Page ID #:840




 1                                         ORDER
 2         Having considered the parties Joint Stipulation for Dismissal, the Court
 3   hereby Orders:
 4         That Case No.: 8:18-CV-02219-JVS-DFM be dismissed in its entirety, with
 5   prejudice, pursuant to Federal Rules of Civil Procedure 41(a)(1).
 6   IT IS SO ORDERED.
 7
 8
 9
10   DATED: May 06, 2020             By:   ________________________________
                                           HON. JAME V. SELNA
11                                         UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           ORDER

                                              2
